NOTICE OF ALLOWANCE
Status of Claims
Claims 2, 22, and 31 are currently amended.
Claims 1, 6, 12-21, and 26 have been canceled.
Claims 2-5, 7-11, 22-25, and 27-31 are currently pending and have been examined.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 

Upon review of the evidence at hand, it is hereby concluded that the evidence obtained and made of record, alone or in combination, neither anticipates, reasonable teaches, nor renders obvious the below noted features of Applicant’s invention as the noted features amount to more than a predictable use of elements in the prior art. The allowable features include “determining a first prediction for a purchase of the item for the user form a merchant based on the item information and the user information, wherein the first prediction comprises a first time for the purchase of the item;… designating a delivery device associated with the personalized device system for a retrieval of the item from the physical merchant location at the first time; …detecting a present location of the user; predicting a destination location of the user at a future time based on a schedule of the user and the present location; and generating a travel route from the physical merchant location to the destination location at the future time.”

In addition to the above, the Examiner emphasizes the interrelation of the above distinguishing elements with the remainder of each respective claim element, and further notes that it is the interrelation that truly distinguishes Applicant's invention from the evidence at hand. Moreover, none of the evidence at hand teaches or suggests the combination of features claimed, nor does there exist an appropriate rationale for further modification of the evidence at hand.
One piece of pertinent prior art is Boss (US 2008/02816770) disclosing determining item information using a networked sensor, accessing user information for a user associated with the item, and determining first prediction made based on data (Boss: paragraphs [0006], [0029], [0030], [0042], [0044], [0045], [0058], [0051]-[0059]). Another piece of pertinent prior art is Brill (US 2015/0348083) disclosing determining a physical merchant location for the merchant selling the item based on the first prediction (Brill: paragraph [0392]). Another piece of pertinent prior art is Todasco (US 2015/0120504) disclosing items may be delivered by drone (Todasco: paragraph [0010]). Another piece of pertinent prior art is CHO et al. (US 2015/0330805) disclosing obtaining an initial location of a use, detecting a predicted route of the user based on location history information , and displaying predicted route (CHO: paragraph [0010], [0149], [0289].  Another piece of pertinent prior art is NPL: “BIG DATA ANALYSTICS IN SUPPLY CHAIN MANAGEMENT: TRENDS AND RELATED RESEARCH” (Rozados, I.V., & Tjahjono, B., BIG DATA ANALYTICS IN SUPPLY CHAIN MANAGEMENT: TRENDS AND RELATED RESEARCH, 2014, 6th International Conference on Operations and Supply Chain Management, Vol. 1., p. 13.) disclosing predictive analytics to determine when/where items may be needed. It is hereby asserted by the Examiner that, in light of the above and in further deliberation over all of the evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.
With respect to 35 U.S.C. 101, Examiner hereby asserts that the claims recite additional elements which individually and in combination integrate any judicial exception into a practical application and result in “significantly more” than any abstract idea which may be recited within the claims. The Examiner hereby asserts that the claims at issue apply the abstract idea with additional elements (including a non-transitory memory, one or more hardware processors, networked sensor associated with personalized device system, and delivery device), do not merely “apply” any judicial exception to a computer, and add meaningful limits that amount to more than generally linking the use of the abstract idea to a particular technological environment. Examiner notes that the delivery device is described in the specification as a delivery drone. Delivery drones associated with user devices were not routine and conventional at the time of filing. The claims are therefore directed to statutory subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY E BARGEON whose telephone number is (571)272-2861. The examiner can normally be reached Monday-Friday 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on (571) 272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.E.B/Examiner, Art Unit 3684                                                                                                                                                                                                        
/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625